                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 PRINCE W.,

                       Petitioner,

   v.                                                      Case No. 19-cv-1307 (JNE/KMM)
                                                           ORDER
 SECRETARY OF DEPARTMENT OF
 HOMELAND SECURITY; and
 ATTORNEY WILLIAM BARR;

                       Respondents.



        In a Report and Recommendation (“R&R”) dated August 23, 2019, the Honorable

Katherine Menendez, United States Magistrate Judge, recommended that the Court deny

Petitioner’s Complaint as moot. ECF No. 12. No objections were filed to that Report and

Recommendation in the time period permitted. Based on a de novo review of the record, the Court

accepts the conclusions of the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); D.

Minn. LR 72.2. Therefore, IT IS ORDERED that the Petition [ECF No. 1] is DENIED AS

MOOT and this action is DISMISSED WITH PREJUDICE.



LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: September 18, 2019
                                                          s/ Joan N. Ericksen
                                                          Joan N. Ericksen
                                                          United States District Judge
